OPINION OF THE COURT
Jeffrey Kaplan, J.
On May 19,1981, David S. Putzer, the defendant herein, was lawfully stopped while operating his motor vehicle in the Village of Ellenville, New York. Upon visual inspection by Patrolman Ronald Rosner of the Ellenville Police Department, the defendant was issued a uniform traffic ticket pursuant to section 375 (subd 35, par [c]) of the Vehicle and Traffic Law of the State of New York for operating a motor vehicle with an unsafe tire.
The defendant pleaded not guilty to the charge and at trial objected to the issuance of an unsafe tire ticket based solely upon the visual inspection of the officer.
Although it is fairly common practice for the issuance of a uniform traffic ticket pursuant to section 375 (subd 35, par [c]) of the Vehicle and Traffic Law, there do not appear to be any recorded cases of record which respond to the defense raised by the defendant herein. Section 375 (subd 35, par [a]) of the Vehicle and Traffic Law authorizes the Commissioner of Motor Vehicles to establish standards “for the use of tires on vehicles operated in this state.” Section 375 (subd 35, par [c]) prohibits any person from operating a motor vehicle “on a public highway if such vehicle is equipped with tires that do not meet the standards established by the commissioner”.
Pursuant to section 375 (subd 35, par [a]) of the Vehicle and Traffic Law the Commissioner of Motor Vehicles es*163tablished section 51.5 of the Regulations of the Commissioner of Motor Vehicles (15 NYCRR 51.5) prohibiting the use of a motor vehicle upon the public highways of New York State on any tire having “less than 2/32 of an inch tread groove pattern depth remain[ing] at both points of which gauge readings are required by section 51.6 of this Part”.
Section 51.6 establishes the method of measuring tread groove pattern depth. “Tire tread groove pattern depth shall be measured by a tread depth gauge of a type calibrated in thirty-seconds of an inch. Readings shall be taken in a major tread groove of the tire nearest to the center at two points of the circumference not closer than 15 inches.” (Emphasis supplied.)
Thus, it is clear from reviewing the commissioner’s regulation that a uniform traffic ticket can only be issued under section 375 (subd 35, par [c]) of the Vehicle and Traffic Law when the tire tread groove has been measured by a tread depth gauge in accordance with sections 51.5 and 51.6 of the commissioner’s regulations (15 NYCRR 51.5, 51.6).
Therefore, since the defendant was issued a ticket for an unsafe tire solely upon the visual inspection of the officer, the defendant must be found not guilty since the officer failed to measure the tread depth in accordance with the commissioner’s regulation.